128 S. Ct. 373 (2007)
Stuart HUDSON, Warden, petitioner,
v.
Frank G. SPISAK, Jr.
No. 06-1535.
Supreme Court of United States.
October 9, 2007.
Motion of respondent for leave to proceed in forma pauperis granted. On petition for writ of certiorari to the United States Court of Appeals for the Sixth Circuit. Petition for writ of certiorari granted. Judgment vacated, and case remanded to the United States Court of Appeals for the Sixth Circuit for further consideration in light of Carey v. Musladin, 549 U.S. ___, 127 S. Ct. 649, 166 L. Ed. 2d 482 (2006), and Schriro v. Landrigan, 550 U.S. ___, 127 S. Ct. 1933, 167 L. Ed. 2d 836 (2007).
Justice STEVENS, Justice GINSBURG, and Justice BREYER would deny the petition for writ of certiorari.